I-Iodges, J.
It was discretionary with the trial judge whether he would entertain the extraordinary motion for new trial, and he did not abuse his discretion. “The extraordinary motions or cases contemplated by the statute are such as do not ordinarily occur in the transaction of human affairs; as, when a man has been convicted of murder, and it *703afterwards appears that the supposed deceased is still alive, or where one is convicted on the testimony of a witness who is subsequently found guilty of perjury in giving that testimony, or where there has been some providential cause, and cases of like character. Cox v. Hillyer, 65 Ga. 57.” Harris v. Roan, 119 Ga. 379 (46 S. E. 433). See also Collier v. State, 115 Ga. 17 (41 S. E. 261). Judgment affirmed.
Decided October 18, 1916.
Indictment for misdemeanor; from Cobb superior court — Judge Patterson. July 28, 1916.
Mozley & Gann, E. B. Moss, for plaintiff in error.
Herbert Clay, solicitor-general, contra-.